Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless - 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6-8, 10, 11, 13-15, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Woo (US 2021/0279157, hereinafter Woo).

Regarding claim 1, Woo discloses
A system managing multiple clusters by a control cluster within a container environment, the system comprising: at least one processor; and at least one memory comprising computer program code, the at least one memory and the computer program code configured to (Fig. 1, paragraph [0140]: the embodiments of the present invention may be prepared by a computer executable program and , with the at least one processor, implement a cluster manager component associated with a control cluster at a cluster layer within the container environment (abstract: creating, by a cloud platform system, a plurality of container cluster environments in which container-based applications can operate in various infrastructures; integrally monitoring information of the plurality of container clusters and applications operating in the clusters; and providing a monitoring screen on which a monitoring result is reflected; paragraph [0027]: a cocktail cloud includes a cloud integration unit 100, a service management unit 110, an application orchestration unit 120, a development/operation unit 140 (DevOps View), and a DB/storage 150), to cause the at least one processor to (Fig. 1, paragraph [0140]: the embodiments of the present invention may be prepared by a computer executable program; The program is inherently executed by processor): 
deploy, by the cluster manager component, one or more workloads (paragraph [0114]: The DevOps manager, as a manager module of DevOps, provides a configuration manager 230 for provisioning a multi-cloud infrastructure ... a job manager 270 for a task of deployment, a server action, and a remote command in which various job tasks are combined and integrally performed and immediate performance, a performance time, and event occurrence are performance conditions) to one or more clusters within a plurality of clusters associated with the container environment (abstract: creating, by a cloud platform system, a plurality of container cluster ; 
receive, by the cluster manager component, monitor data from two or more clusters within the plurality of clusters for aggregation within a data store associated with the control cluster (abstract: creating, by a cloud platform system, a plurality of container cluster environments in which container-based applications can operate in various infrastructures; paragraph [0106]: a monitoring DB 170 manages monitoring information of the application and the infrastructure), the monitor data comprising at least one of metrics data and log data associated with the two or more clusters within the plurality of clusters (paragraph [0133]: a cocktail cloud which is a cloud platform system ... integrally monitors status information and service log, a source usage, and node placement information of a plurality of container clusters and service applications operating in the clusters to provide a monitoring screen illustrated in FIG. 15. (S410 and S420). FIG. 15 illustrates a cluster status showing a node, a CPU, a memory, an application, and a server); and 
display, by a user interface device, at least one of the monitor data and a set of alerts associated with the two or more clusters in the plurality of clusters on a unified dashboard, the set of alerts identifying multi-cluster status updates based on the monitor data (Fig. 15; paragraph [0074]: The monitoring function is a function of monitoring an application instance (container+infrastructure), and generating and managing an alarm through a threshold setting; paragraph [0076]: The service status function provides a view that may determine a status of all application clusters of the cocktail cloud based on the service (see FIG. 6). Then, items of a service status, a .
Regarding claim 8 referring to claim 1, Woo discloses a computerized method for managing multiple clusters by a control cluster within a container environment, the method comprising: ... (See the rejection for claim 1).
Regarding claim 15 referring to claim 1, Woo discloses one or more non-transitory computer readable storage media having computer- executable instructions for managing multiple clusters by a control cluster within a container environment that, upon execution by a processor, cause the processor (Fig. 1, paragraph [0140]: the embodiments of the present invention may be prepared by a computer executable program and implemented by a universal digital computer which operates the program by using a computer readable recording medium; The program is inherently executed by processor) to at least: ... (See the rejection for claim 1).

Regarding claims 3 and 10, Woo discloses
wherein the unified dashboard provides a single-pane-of-glass management console presenting the monitor data and alerts for multiple clusters in the plurality of clusters; and wherein the dashboard provides a centralized location for presenting and performing alerts (Fig. 15; paragraph [0074]: The monitoring function is a function of monitoring an application instance (container+infrastructure), and generating and managing an alarm through a threshold setting; paragraph [0076]: The service status function provides a view that 

Regarding claims 4, 11, and 17, Woo discloses
wherein receiving the monitor data further includes: aggregating the monitor data received from the two or more clusters (paragraph [0133]: a cocktail cloud which is a cloud platform system ... integrally monitors status information and service log, a source usage, and node placement information of a plurality of container clusters and service applications operating in the clusters to provide a monitoring screen illustrated in FIG. 15. (S410 and S420). FIG. 15 illustrates a cluster status showing a node, a CPU, a memory, an application, and a server); 
analyzing the monitor data using at least one threshold; monitoring status of the plurality of clusters based on a result of analysis of the monitor data; and outputting a status of the one or more clusters in the plurality of clusters by the unified dashboard (Fig. 15; paragraph [0074]: The monitoring function is a function of monitoring an application instance (container+infrastructure), and generating and managing an alarm through a threshold setting; paragraph [0076]: The service status function provides a view that may determine a status of all application clusters of the cocktail cloud based on the service (see FIG. 6). Then, items of a service status, a cluster status, a monitoring alarm, etc. may be displayed; paragraph [0133]: FIG. 15 

Regarding claims 6, Woo discloses
wherein the at least one memory and the computer program code is configured to, with the at least one processor, further cause the at least one processor (Fig. 1, paragraph [0140]: the embodiments of the present invention may be prepared by a computer executable program and implemented by a universal digital computer which operates the program by using a computer readable recording medium; The program is inherently executed by processor) to centralize a plurality of logs associated with a plurality of clusters within the plurality of clusters, by the cluster manager component (paragraph [0133]: a cocktail cloud which is a cloud platform system ... integrally monitors status information and service log, a source usage, and node placement information of a plurality of container clusters and service applications operating in the clusters to provide a monitoring screen illustrated in FIG. 15. (S410 and S420). FIG. 15 illustrates a cluster status showing a node, a CPU, a memory, an application, and a server); and
wherein the at least one memory and the computer program code is configured to, with the at least one processor, further cause the at least one processor (Fig. 1, paragraph [0140]: the embodiments of the present invention may be prepared by a computer executable program and implemented by a universal digital computer which operates the program by using a computer readable recording medium; The program is inherently executed by processor)  to identify at least one issue associated with the plurality of clusters, wherein an alert associated with the at least one issue is output by the user interface device (Fig. 15; paragraph [0074]: The monitoring function is a function of monitoring an application instance (container+infrastructure), and generating and managing an alarm through a threshold setting; paragraph [0076]: The service status function provides a view that may determine a status of all application clusters of the cocktail cloud based on the service (see FIG. 6). Then, items of a service status, a cluster status, a monitoring alarm, etc. may be displayed; paragraph [0133]: FIG. 15 illustrates a cluster status showing a node, a CPU, a memory, an application, and a server):

Regarding claims 7, 14, and 20, Woo discloses
the cluster manager component including a single deployment model configured to deploy the one or more workloads (paragraph [0114]: The DevOps manager, as a manager module of DevOps, provides a configuration manager 230 for provisioning a multi-cloud infrastructure ... a job manager 270 for a task of deployment, a server action, and a remote command in which various job tasks are combined and integrally performed and immediate performance, a performance time, and event occurrence are performance conditions);
wherein the at least one memory and the computer program code is configured to, with the at least one processor, further cause the at least one processor (Fig. 1, paragraph [0140]: the embodiments of the present invention may be prepared by a computer executable program and implemented by a universal digital computer which operates the program by using a computer readable recording medium; to detect, by the cluster manager component, a change applied to a selected cluster in the plurality of clusters; and wherein the at least one memory and the computer program code is configured to, with the at least one processor, further cause the at least one processor to automatically apply, by the deployment model, the detected change to one or more other clusters in the plurality of clusters (abstract: creating, by a cloud platform system, a plurality of container cluster environments in which container-based applications can operate in various infrastructures; integrally monitoring information of the plurality of container clusters and applications operating in the clusters; and providing a monitoring screen on which a monitoring result is reflected; paragraph [0099]: In the job management view, the job management item may set a performing method according to immediately performing, scheduling, and occurrence of the alarm. The performance according to the occurrence of the alarm is used in automatic scaling according to a reference value of the capacity monitoring).

Regarding claims 13 and 19, Woo discloses
wherein the unified dashboard provides a single-pane-of-glass management console presenting the monitor data and alerts for multiple clusters in the plurality of clusters; and wherein the dashboard provides a centralized location for outputting one or more unified alerts (Fig. 15; paragraph [0074]: The monitoring function is a function of monitoring an application instance (container+infrastructure), and generating and managing an alarm through a threshold setting; paragraph [0076]: The service status function provides a view that may determine a status of all application clusters of the cocktail cloud based on the service (see FIG. 6). Then, items of a service status, a cluster status, a monitoring alarm, etc. may be displayed; paragraph [0133]: FIG. 15 illustrates a cluster status showing a node, a CPU, a memory, an application, and a server).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Woo (US 2021/0279157, hereinafter Woo) in view of Wang et al. (US 2020/0174842, hereinafter Wang).

Regarding claims 2, 9, and 16, Woo discloses
wherein deploying the one or more workloads includes: receiving, by the user interface, a workload for deployment on a selected cluster in the plurality of clusters (paragraph [0114]: The DevOps manager, as a manager module of DevOps, provides a configuration manager 230 for provisioning a multi-cloud infrastructure ... a job manager 270 for a task of deployment, a server action, and a remote command in which various job tasks are combined and integrally performed and immediate performance, a performance time, and event occurrence are performance conditions).
Woo does not disclose validating the workload for deployment on the selected cluster in the plurality of clusters; allowing deployment of the workload onto the selected cluster in response to validation of the workload by the control cluster; and denying deployment of the workload on the selected cluster in response to failure to validate the workload. Wang discloses validating the workload for deployment on the selected cluster in the plurality of clusters; allowing deployment of the workload onto the selected cluster in response to validation of the workload by the control cluster; and denying deployment of the workload on the selected cluster in response to failure to validate the workload .

Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Woo (US 2021/0279157, hereinafter Woo) in view of Siddiqui et al. (US 2018/0288077, Siddiqui).

Regarding claims 5, 12, and 18, Woo discloses
wherein the at least one memory and the computer program code is configured to, with the at least one processor, further cause the at least one processor to (Fig. 1, paragraph [0140]: the embodiments of the present invention may :
generate at least one alert in response to the monitor data indicating performance or state of the two or more clusters in the plurality of clusters based on at least one threshold (Fig. 15; paragraph [0074]: The monitoring function is a function of monitoring an application instance (container+infrastructure), and generating and managing an alarm through a threshold setting; paragraph [0076]: The service status function provides a view that may determine a status of all application clusters of the cocktail cloud based on the service (see FIG. 6). Then, items of a service status, a cluster status, a monitoring alarm, etc. may be displayed; paragraph [0133]: FIG. 15 illustrates a cluster status showing a node, a CPU, a memory, an application, and a server). 
Woo does not disclose generate at least one alert in response to the monitor data indicating performance or state of the cluster in the plurality of clusters falling below at least one threshold. Siddiqui discloses generate at least one alert in response to the monitor data indicating performance or state of the cluster in the plurality of clusters falling below at least one threshold (paragraph [0026]: In response to determining that the operability of the selected cluster is not compliant with the performance-based attributes and/or customer-configurable attributes for the selected subscription level (e.g., operability falls below a prescribed number of performance thresholds, falls below any performance threshold by a certain amount or percentage, etc.), the cloud broker may issue one or more alerts in efforts to remedy 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on 9:30 A.M - 6:30 P.M. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        9/11/2021